Citation Nr: 1628985	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  06-28 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), and to include as secondary to a service-connected thoracolumbar spine disability and posttraumatic stress disorder (PTSD).

3. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1962 to June 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2007 and January 2009 of the New Orleans, Louisiana, Regional Office (RO), of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

In February 2011, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing.  A transcript of that hearing was produced and has been included in the claims file.

The above claims, as well as the issue of entitlement to service connection for a cardiac disorder, to include as secondary to service-connected posttraumatic stress disorder and under the provisions of 38 U.S.C.A. § 1151, were remanded for further development by the Board in June 2011 and September 2013.

A December 2014 rating decision granted entitlement to service connection for arteriosclerotic heart disease with implanted cardiac pacemaker.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thereafter, in December 2014, the Veteran timely appealed the effective date and initial evaluation.  As the RO has acknowledged receipt of the notice of disagreement pursuant to a January 2015 letter and indicated that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As the record reflects that the notice of disagreement has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.

The remaining issues are once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the left shoulder, the Veteran contends that he initially injured his left shoulder during a motor vehicle accident in June 1963.  In September 2013, the Board observed that service treatment records indicated that the Veteran had been hospitalized at Caney Municipal Hospital in Caney, Kansas from June 10, 1963 to June 11, 1963.  In this regard, the Board directed the AOJ "Ask the Veteran to identify and provide release forms authorizing VA to request his treatment record from... Caney Municipal Hospital in Caney, Kansas for his hospitalization from June 10, 1963 to June 11, 1963."  The remand also specifically identified a number of other sources where pertinent evidence might reside.

A December 2014 supplemental statement of the case indicates that this action was completed in November 2013 and that the Veteran submitted those records in April 2014.  The Board's review of the claims file reveals, however, that the November 2013 letter made only a general request that the Veteran send "any treatment records related to your claimed condition(s)."  Accordingly, perhaps as a result of this non-specific language, the records the Veteran mailed in had already been associated with the claims file at the time of the prior remand.  Hence, as the Caney Municipal Hospital records remain outstanding and the Veteran was not adequately informed of that fact, another letter is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As to the gastrointestinal disability, in September 2013 the Board observed that the claims file included a record showing treatment and hospitalization for gastroduodenitis from May 14, 1965 to May 16, 1965 at TUSLOG Detachment 47 and/or Detachment 50.  After obtaining those records, an addendum opinion was to be obtained.

Initially, while the December 2014 supplemental statement of the case indicates that an addendum opinion was obtained on May 6, 2014, the Board's review of the claims file only shows an opinion dated from March 2014.  Although this may be merely a typographical error, there is therefore some question as to whether there is an outstanding VA opinion.

In addition, while new and pertinent records associated with the Veteran's hospitalization for gastroduodenitis were successfully obtained, this occurred in November 2014.  Hence, the March 2014 examiner did not review these records prior to rendering his opinion and, if there is a May 2014 opinion, neither did that examiner.  Accordingly, an addendum opinion is required.

As to entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of bladder cancer, initially, like the previously discussed left shoulder claim, the November 2013 letter failed to adequately inform the Veteran that records from Dr. Boyd, which relate to bladder problems, remained outstanding.

In addition, the September 2013 remand directed the AOJ to obtain an addendum opinion.  In this case, however, although there is a March 2014 opinion, the Board finds it inadequate.  Specifically, while the examiner answered negatively as to whether the treatment and care provided by VA was careless, negligent, indicative of medical personnel lacking proper skill, an error in judgment or a similar instance of fault, the only explanation provided was that the Veteran sought care from another urologist who did an ultrasound which is not a definitive test for bladder cancer but which raised suspicion and on further investigation revealed a tumor which was appropriately treated in due time.  It is not clear to the Board how this explanation relates to the treatment and care provided by VA.

Moreover, as to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, the examiner stated only, "Va did not fail f/u was rec and although cancer was not dx at that time f/u would have disclosed it."  In February 2016, the Veteran submitted an October 2015 letter from a Dr. Brogle who essentially opined that had Dr. Boyd not performed a transurethral resection of bladder tumor, VA would have missed the diagnosis because bladder cancer did not even appear in a differential diagnosis in VA treatment records and therefore was probably not being contemplated as a cause of the urinary symptoms.  On remand, the addendum opinion should address the October 2015 letter.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms authorizing VA to request his treatment records from any private doctor for treatment for the claimed disabilities on appeal, to include Dr. Boyd, St. Charles Parish Hospital, Tulane University Medical Center, River Parish Hospital, and Ochsner Medical Center in Kenner, Louisiana; as well as from Caney Municipal Hospital in Caney, Kansas for his hospitalization from June 10, 1963 to June 11, 1963.  These medical records should then be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2. Ascertain whether there is a VA opinion dated May 6, 2014, addressing the etiology of any gastrointestinal disability and, if so, obtain any such records.

3. After completing steps #1 and #2 above, obtain a supplemental opinion from the examiner who provided the March 2014 VA gastrointestinal opinion.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The claims file must be made available to and reviewed by the reviewer/examiner, with particular attention to the records of hospitalization for gastroduodenitis from May 14, 1965 to May 16, 1965.  The reviewer/examiner is asked to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current gastrointestinal disorder was incurred in service.

The examiner/reviewer should provide a complete rationale for any opinion provided. If the examiner/reviewer determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed disorders, or whether the actual cause is due to multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Obtain a supplemental opinion from the examiner who conducted the March 2014 VA opinion regarding bladder cancer.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The examiner/reviewer is asked to address with an explanation as to the basis for the conclusion the following: 

a. Was the treatment the Veteran received at VA immediately prior to the discovery of bladder cancer proper?

b. Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

c. Was the treatment and the care provided by VA personnel:

(1) Careless;

(2) Negligent;

(3) Indicative of medical personnel lacking proper skill;

(4) An error in judgment; or

(5) A similar instance of fault? 

d. Was there a lack of care or failure to diagnose the bladder cancer that resulted in an additional disability?

A complete rationale for all opinions expressed must be provided.

The claims file must be made available to the examiner for review prior to the examination.  Particular attention should be directed to the October 2015 letter from Dr. Brogle.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




